UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3954 DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus New York AMT-Free Municipal Cash Management ANNUAL REPORT December 31, 2008 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Review and Approval of the Funds Management Agreement 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Cash Management The Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus New York AMT-Free Municipal Cash Management, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs.Money market funds were not immune to the downturn,and several U.S.money market funds were unable to maintain a stable net asset value. The federal government subsequently stepped in with a program for guaranteeing participating funds assets at stated levels, while others received financial support from their sponsors. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus New York AMT-Free Municipal Cash Managements Administrative Shares, Classic Shares, Institutional Shares, Investor Shares and Participant Shares produced yields of 2.04%, 1.56%, 2.06%, 1.81%, and 1.74%, respectively. Taking into account the effects of compounding, the funds Administrative Shares, Classic Shares, Institutional Shares, Investor Shares and Participant Shares produced effective yields of 2.06%, 1.57%, 2.08%, 1.82%, and 1.76%, respectively. 1,  Yields for Administrative and Participant Shares were annualized since inception on September 13, 2008, through December 31, 2008. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and New York State and New York City personal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.As a money market fund, the fund is subject to maturity, quality and diversification requirements designed to help it maintain a stable share price. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New York state and New York city personal income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. The fund does not intend to invest in municipal obligations that pay interest subject to the federal alternative minimum tax. Municipals Faced Many Challenges The financial crisis and economic slowdown that roiled the financial markets in 2008 exerted a toll on municipal debt issuers as well. Throughout 2008, states and municipalities faced mounting pressures The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) from many sources. Ongoing weakness in the housing market reduced property values, with the potential to cut into property tax revenues. Rising rates of unemployment cut into income-tax receipts; because they also had the potential to reduce demand for and the value of commercial real estate, they also could have an impact on property taxes. Consumer and corporate spending slowed, reducing sales-tax revenue. Even as all these possible sources of revenue faced a downturn, there was also pressure on state and municipal expenditures; as more individuals scrambled for an economic safety net, demand for social services programs rose. Most states faced significant budget gaps, which show every sign of persisting into 2009. A number of major tax-exempt debt issuers, including New York state and New York city, face large and particularly challenging budget imbalances. While the municipal markets were contending with those matters, there were other issues sweeping through the entire financial system. These culminated in September, when mortgage issuers Fannie Mae and Freddie Mac were placed under a conservatorship and a number of Wall Streets most venerable names, including Bear Stearns, Lehman Brothers, Merrill Lynch, and AIG all fell victim to bankruptcy, abrupt acquisitions, or government takeover. The markets primary response was a massive flight to quality that saw investors flock into Treasuries and out of virtually every other security. Treasury yields dropped sharply, while those on tax-exempt variable-rate debt hit new highs. Liquidity in the market seized up, and already-tight credit became nearly frozen.The U.S.Treasury and the Federal Reserve Board each took aggressive steps to intervene, injecting hefty amounts of capital into the financial system and ultimately cutting the short-term rate target essentially to zero.Yields on tax-exempt money-market funds increased dramatically during the events of September.While Treasury yields stayed low, however, municipal yields normalized quickly. After the Lehman Brothers bankruptcy filing, in anticipation of the investor redemptions that were to follow, we increased liquidity in the portfolio. This proved valuable, as we saw an orderly disposition of securities in the short-term municipal market during the credit events of September and October. As the uncertainty in the credit markets 4 has persisted, we maintained a high level of liquidity.We also attempted to maintain an average maturity that was longer than industry averages in an effort to maintain higher yields as interest rates fell. Contending With Unsettled Conditions With the Federal Reserve and the U.S.Treasurys support, some of the more severe stresses in the short-term credit markets have been mitigated. What remains to be seen, however, is when the market will resume functioning in a more normal pattern without external support. In this environment, even though investor cash flows have turned a corner, liquidity and credit quality continue to be our focus. Investors have been willing to put money back to work in the tax-exempt money market arena, as yields have continued to be very attractive to crossover buyers. In this environment, the municipal market has seen strong demand for high-quality liquid credits. In this very challenging environment, careful credit selection and vigilant monitoring of portfolio holdings were of the utmost importance. Looking Forward In the coming year, we anticipate that there will be increased note issuance, as states and municipalities face rising borrowing needs.As we consider new securities for the portfolio, we will continue to work diligently with our research staff to maintain a very conservative portfolio. Although there have been some signs of stabilization in the financial markets, we believe keeping our emphasis on liquidity and quality will be important in the months ahead. We intend to continue to increase our holdings in very liquid names and structures in order to be prepared to meet any additional liquidity needs that may arise. January 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Cash Management from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008  Institutional Investor Administrative Participant Classic Expenses paid per $1,000  $ 1.21 $ 2.47 $ .99 $ 1.90 $ 3.73 Ending value (after expenses) $1,010.00 $1,008.70 $1,006.20 $1,005.30 $1,007.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Institutional Investor Administrative Participant Classic Expenses paid per $1,000  $ 1.22 $ 2.49 $ 1.68 $ 3.20 $ 3.76 Ending value (after expenses) $1,023.93 $1,022.67 $1,023.48 $1,021.97 $1,021.42 From September 13, 2008 (commencement of initial offering) to December 31, 2008 for Administrative Shares and Participant Shares.  Expenses are equal to the funds annualized expense ratio of .24% for Institutional Shares, .49% for Investor Shares and .74% for Classic Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period) and.33% for Administrative Shares and .63% for Participant Shares, multiplied by the average account value over the period, multiplied by 110/366 (to reflect actual days in the period).  Please note that while Administrative Shares and Participant Shares commenced initial offering on September 13, 2008, the Hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period July 1, 2008 to December 31, 2008.  Expenses are equal to the funds annualized expense ratio of .24% for Institutional Shares, .49% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .74% for Classic Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2008 Short-Term Coupon Maturity Principal Investments99.2% Rate (%) Date Amount ($) Value ($) Avoca Central School District, GO Notes, BAN 2.75 8/26/09 2,000,000 2,006,987 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 1.30 1/7/09 3,250,000 a 3,250,000 Cobleskill-Richmondville Central School District, GO Notes, BAN 2.75 1/30/09 5,620,000 5,623,085 Cohoes Industrial Development Agency, Civic Facility Revenue (Columbia Crest Senior Housing Project) (LOC; RBS Citizens NA) 1.10 1/7/09 5,205,000 a 5,205,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 1.30 1/7/09 5,000,000 a 5,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 1.30 1/7/09 9,845,000 a 9,845,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 1.20 1/7/09 4,620,000 a 4,620,000 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hebrew Academy of the Five Towns and Rockaway Civic Facility) (LOC; KBC Bank) 1.00 1/7/09 9,795,000 a 9,795,000 JPMorgan Chase Putter/Drivers Trust (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue) (Liquidity Facility; JPMorgan Chase Bank) 1.18 1/7/09 6,985,000 a,b 6,985,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Lakeland Central School District of Shrub Oak, GO Notes, BAN 2.75 9/4/09 3,955,600 3,972,556 Long Island Power Authority, CP (LOC; State Street Bank and Trust Co.) 0.85 1/15/09 5,000,000 5,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) 1.05 1/1/09 700,000 a 700,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 5.75 1/7/09 5,000,000 a 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 5.00 1/7/09 3,600,000 a 3,600,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually ImpairedGoodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 1.00 1/7/09 65,000 a 65,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Cherry Ridge Independent Living, LLC Project) (LOC; HSBC Bank USA) 0.75 1/7/09 2,190,000 a,c 2,190,000 Monroe County Industrial Development Agency, Revenue (Monroe Community College Association, Inc. Project) (LOC; JPMorgan Chase Bank) 1.10 1/7/09 1,900,000 a 1,900,000 New York City, GO Notes 5.00 3/1/09 1,000,000 1,005,324 New York City, GO Notes (LOC; JPMorgan Chase Bank) 1.05 1/1/09 1,000,000 a 1,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York City, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.70 1/7/09 870,000 a 870,000 New York City Health and Hospitals Corporation, Health System Revenue (Insured; FSA) 3.75 2/15/09 2,810,000 2,815,596 New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 2.50 1/7/09 3,000,000 a 3,000,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.95 1/7/09 5,700,000 a 5,700,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (2 Gold Street) (Liquidity Facility; FNMA and LOC; FNMA) 0.60 1/7/09 1,000,000 a 1,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 1.10 1/7/09 2,200,000 a 2,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 1.40 1/7/09 800,000 a 800,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 2.00 1/7/09 12,940,000 a 12,940,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Law School Project) (LOC; Allied Irish Banks) 1.00 1/7/09 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Law School Project) (LOC; RBS Citizens NA) 1.05 1/7/09 1,700,000 a 1,700,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 1.30 1/7/09 5,350,000 a 5,350,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 1.05 1/1/09 500,000 a 500,000 New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding 5.25 2/1/09 500,000 501,622 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Dexia Credit Locale) 1.15 1/1/09 700,000 a 700,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Baden-Wurttemberg) 1.05 1/1/09 390,000 a 390,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.05 1/1/09 3,500,000 a 3,500,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 1.05 1/1/09 725,000 a 725,000 New York City Trust for Cultural Resources, Revenue (WNYC Radio, Inc.) (LOC; Wachovia Bank) 1.98 1/7/09 12,550,000 a 12,550,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Banknorth NA) 1.10 1/7/09 6,925,000 a 6,925,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Banknorth NA) 1.10 1/7/09 1,950,000 a 1,950,000 New York State Dormitory Authority, Revenue (Barnard College) (LOC; RBS Citizens NA) 1.10 1/7/09 2,040,000 a 2,040,000 New York State Dormitory Authority, Revenue (DYouville College) (LOC; Key Bank) 1.65 1/7/09 5,340,000 a 5,340,000 New York State Dormitory Authority, Revenue (Ithaca College) (LOC; Royal Bank of Scotland PLC) 1.10 1/7/09 5,000,000 a 5,000,000 New York State Dormitory Authority, Revenue (Rochester Friendly Home) (LOC; M&T Bank) 1.05 1/7/09 3,200,000 a 3,200,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; RBS Citizens NA) 0.90 1/7/09 1,700,000 a 1,700,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 1.10 1/7/09 3,000,000 a 3,000,000 New York State Dormitory Authority, Revenue (The New York Public Library) (LOC; TD Banknorth NA) 0.65 1/7/09 7,625,000 a 7,625,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.00 3/15/09 400,000 402,212 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.60 1/7/09 3,300,000 a 3,300,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York State Housing Finance Agency, Service Contract Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.70 1/7/09 1,100,000 a 1,100,000 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds 5.38 4/1/09 700,000 d 712,699 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.00 3/15/09 500,000 502,966 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 1.39 1/7/09 10,000,000 a,b 10,000,000 North Syracuse Central School District, GO Notes, BAN 2.75 8/21/09 2,933,542 2,943,564 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 2.30 1/7/09 1,000,000 a 1,000,000 Port Authority of New York and New Jersey, Equipment Notes 1.31 1/7/09 2,800,000 a 2,800,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 2.30 1/7/09 2,110,000 a 2,110,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (Liquidity Facility; Dexia Credit Locale) 2.10 1/7/09 6,200,000 a 6,200,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Bayerische Landesbank) 0.90 1/7/09 2,900,000 a 2,900,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) TSASC Inc. of New York, Tobacco Flexible Amortization Bonds 6.25 7/15/09 3,575,000 d 3,694,459 Wappingers Central School District, GO Notes, BAN 2.75 7/17/09 1,784,868 1,790,071 Westchester County Industrial Development Agency, Civic Facility Revenue (Catharine Field Home/The Seabury at Field Home Civic Facility) (LOC; Comerica Bank) 1.30 1/7/09 8,755,000 a 8,755,000 Total Investments (cost $220,096,141) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at December 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2008, these securities amounted to $16,985,000 or 7.7% of net assets. c Purchased on a delayed delivery basis. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 83.7 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 6.6 Not Rated f Not Rated f Not Rated f 9.7  Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Net Assets ($) Composition of Net Assets ($): Paid-in capital Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Administrative Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Classic Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 304,684 Administration feeNote 2(a) 121,670 Shareholder servicing costsNote 2(c) 360,883 Distribution feesNote 2(b) 314,631 Registration fees 47,691 Custodian feesNote 2(c) 26,818 Treasury insurance expenseNote 1(e) 25,127 Professional fees 10,360 Trustees fees and expensesNote 2(d) 9,521 Prospectus and shareholders reports 4,136 Miscellaneous 22,251 Total Expenses Lessfees waived by The Bank of New York MellonNote 2(a) (25,309) Lessreduction in fees due to earnings creditsNote 2(c) (173) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, a,b b Operations ($): Investment incomenet Net realized gain (loss) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares Investor Shares Administrative Shares  Participant Shares  Classic Shares Net realized gain on investments: Institutional Shares  Investor Shares  Classic Shares  Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares Investor Shares Administrative Shares  Participant Shares  Classic Shares Dividends reinvested: Institutional Shares Investor Shares Classic Shares 18 Year Ended December 31, 2008 a,b 2007 b Beneficial Interest Transactions ($1.00 per share) (continued): Cost of shares redeemed: Institutional Shares (187,569,454) (195,054,336) Investor Shares (424,299,973) (739,056,171) Classic Shares (386,351,694) (196,606,046) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 281,873,073 302,399,741 End of Period a The fund commenced offering five classes of shares on the close of business September 12, 2008.The existing shares were redesignated and the fund added Administrative and Participant shares. b Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund through September 12, 2008. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Institutional, Investor and Classic shares represents the financial highlights of the funds predecessor, BNY Hamilton New York AMT-Free Municipal Money Fund (NewYork AMT-Free Municipal Money Fund),before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Institutional, Investor and Classic shares thereafter. Before the fund commenced operations, all of the assets of the NewYork AMT-Free Municipal Money Fund were transferred to the fund in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Year Ended December 31, Institutional Shares  Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Dividends from net realized gain on investments a     Total Distributions     Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income to average net assets Net Assets, end of period ($ x 1,000)  Represents information for Hamilton Shares of the funds predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund through September 12, 2008. a Amount represents less than $.001 per share. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended December 31, Investor Shares  2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .018 .031 .029 .019 .007 Distributions: Dividends from investment incomenet (.018) (.031) (.029) (.019) (.007) Dividends from net realized gain on investments (.000) a     Total Distributions (.018)     Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.83 3.16 2.98 1.91 .69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .50 .50 .51 .51 .54 Ratio of net expenses to average net assets .49 .50 b .50 .50 .50 Ratio of net investment income to average net assets 1.80 3.12 2.94 1.85 .74 Net Assets, end of period ($ x 1,000) 99,827 138,681 209,437 141,351 200,329  Represents information for Premier Shares of the funds predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund through September 12, 2008. a Amount represents less than $.001 per share. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended Administrative Shares December 31, 2008 a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b Ratio of net expenses to average net assets b,c Ratio of net investment income to average net assets b Net Assets, end of period ($ x 1,000) 10 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended Participant Shares December 31, 2008 a Per Share Data ($): Net asset value, beginning of period 1.00 Investment Operations: Investment incomenet .005 Distributions: Dividends from investment incomenet (.005) Net asset value, end of period 1.00 Total Return (%) b .53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 b Ratio of net expenses to average net assets .63 b,c Ratio of net investment income to average net assets 1.73 b Net Assets, end of period ($ x 1,000) 10 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Classic Shares  Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Dividends from net realized gain on investments a     Total Distributions     Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income to average net assets Net Assets, end of period ($ x 1,000)  Represents information for Classic Shares of the funds predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund through September 12, 2008. a Amount represents less than $.001 per share. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Cash Management (the fund) is a separate non-diversified series of Dreyfus Tax Exempt Cash Management Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to provide investors with as high a level of current income exempt from federal, New York state and New York city personal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on September 12, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to the liabilities, of BNY Hamilton New York AMT-Free Municipal Money Fund (New York AMT-Free Municipal Money Fund), a series of BNY Hamilton Funds, were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Hamilton, Premier and Classic shares of NewYork AMT-Free Municipal Money Fund received Institutional, Investor and Classic shares of the fund, respectively, in an amount equal to the aggregate net asset value of their investment in NewYork AMT-Free Municipal Money Fund at the time of the exchange. On the date of the exchange, the fund created Administrative and Participant shares. The net asset value of the funds shares on the close of business September 12, 2008, after the reorganization was $1.00, and a total of 49,598,381 Institutional shares, 98,031,090 Investor shares and 73,362,583 Classic shares, representing net assets of $220,992,669 were issued to shareholders of New York AMT-Free Municipal Money Fund shareholders in the exchange.The exchange was a tax-free event to the funds shareholders. New York AMT-Free Municipal Money Fund is the accounting survivor and its historical performance is presented for periods through September 12, 2008. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Classic Shares. Each share class, except Institutional Shares, is subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered (by service agents receiving 12b-1 fees) to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of December 31, 2008, MBC Investment Corp., an indirect subsidiary of BNY Mellon held 10,000 Administrative and 10,000 Participant shares of the fund. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 26 The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
